Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10, 13 and 18 are pending in this application.
Election/Restrictions
Applicant’s election with traverse of Group I and species b. (quinazolines, see compound I-4 below) in the reply filed on 08/02/2022 is acknowledged.

    PNG
    media_image1.png
    101
    329
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected quinazoline species.
The traversal is on the ground(s) that “Inventions I and II are related as product and process of use; there is a common technical feature in each feature of Group I and Group II and that coexamination of the additional groups would not require an additional burden of search”.  The examiner disagrees with applicant’s argument. As set forth in the Restriction Requirement, the inventions of Group I and Group II lack unity of invention and don not share the same or corresponding technical feature. The special technical feature of Group II involves a therapeutic technique and additional ingredients that is not present in the special technical feature of Group I. Furthermore coexamination of the additional group would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the invention of Group II would include search of subclass A61P, A61K and C07B2200/13. Therefore, coexamination of the additional inventions would require a serious additional burden of search.  
Note that if Group I is found allowable, the examiner would rejoin Group II with Group I.
	The requirement is still deemed proper and is therefore made FINAL.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. 
It is recommended that applicants delete non-elected species from the claims. This can be done by deleting X2 = X3 = O. 

Improper Markush Grouping Rejection
4.	Claims 1-10 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a. benzoxazines i.e. X2 = O and X3 = NH or X2 = N and X3 = O and benzodioxanes i.e. X2 = X3 = O are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Benzoxazines and benzodioxanes have different recognized physical and chemical classes that are different from quinazolines. The chemical structures of Benzoxazines and benzodioxanes don’t share a substantial structural feature and common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 07/13/2022 and 04/19/2022 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

In order to place this case in condition for allowance,
1.  Applicants have to delete X2 = X3 = O, and also delete two non-elected benzoxazine species I-67 and I-68 from claim 9, and 
2.  Applicants have to delete in claim 18 the phrase “prevention or” that appears to be a typographical error.
					 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 15, 2022